-.               .   -




                 THF,,~~oR~'EY                       GENERAL
                                 OFTEXAS




                                     June   18,   1957

     Honorable   Robert S. ~Calvert               Opinion        No. WW-160.
     Comptroller    of Public Accounts
     Capit 01 Stat ion                            Re:     Is the Comptroller     au-
     Austin,   Texas                                      thorized    to issue warrant
                                                          in the amount of $300.00
                                                          for the month of May
                                                          against   the monies appro-
                                                          priated   for the current
                                                          biennium to the one pen-
                                                          sioner   affected   by House
     Dear Mr. Calvert:                                    Bill 1001
                 Your request     for   an opinion       reads     as follows:
                  “House Bill No. 140 of the Fifty-fourth                  Legis-
          lature,    the General   Appropriation      Bill for          this
          biennium,     recites, in part,     as follows:
                 1’t As much of the Confederate    Pens?.on Fund as
          may be necessary      to pay Confederate    pensions    and
          mortuary     claims is hereby appropriated      and set
          aside to pay such pensions      and mortuaries      as pro-
          vided by law. t
                 “This is the appropriation             language     for the
          payment of Confederate    pensions            for the     current
          biennium.
                 ttHouse Bill     No. 100 of the Fifty-fifth          Legis-
          lature    became effective       May 1, 1957. This House
          Bill   amends Article       6221 of the Revised       Civil   Stat-
          utes and raises       the monthly amount payable          to the
          Confederate      Pensioner    from $200.00 per month to
          $300 per month.         There is no appropriation         made by
          House Bill No. 100 unless           it can be construed       that
          this   raise   in pension     constitutes     an appropriation.
          If it does constitute         an appropriation,       then the
          bill   does not carry the certificate           of this     depart-
          ment as required        by Section     49a of Article     III of
          the State Constitution.
                                                                                           .-   .




Honorable   Robert    S. Calvert,      page   2      tww-160)


            “There is only one pensioner                affected   by House
      Bill No. 100.   He is a Confederate                Pensioner   approxi-
      mately 113 years old.

              “Am I authorized     to issue warrant     to this   pen-
      sioner    in the amount of $300.00 for the month of May
      against     the monies appropriated     for the current      bien-
      nium?     If you hold that the current        appropriation      is
      not available      for the payment of his $300.00 pension
      warrant     for the month of May, then am I authorized
      to issue him a pension warrant        for $200.00 against
      said appropriation       for the month of May?”
          House Bill        No. 140, Acts         of the      54th Legislature,      ch.
519, p* 1421 (General        Appropriation          Bill),      provides    as follows:
                                                      “For the       Years Ending
                                                   August 31,          August 31,
                                                     1956                 1957
      “As much of the Confederate
        Pension Fund as may be ne-
        cessary  to pay Confederate
        pensions   and mortuary  claims
        is hereby appropriated     and
        set aside to pay such pen-
        sions and mortuaries    as
        provided   by law0
      “The sum of such amounts           is
        estimated to be                            $ 700,000            $ 700,000”
             At the time this    appropriation               was made Article     6221,
Vernon’s    Civil Statutes,   provided:
             *IOn the first       day of each calendar         month the
      Comptroller       shall    pay to each married         Confederate
      Veteran who is livin             with his wife,       a pension    of
      Two Hundred Dollars           ci$200) per month for as long
      as they both may live,            and after    the death of
      either    party,    then the said veteran,            or his widow
      still   living,      shall    only draw an amount equal to
      other veterans         or their     widows.    To each veteran
      now unmarried,         or a widower, who is drawing a pen-
      sion,   or whose application            may hereafter     be ap-
      proved      shall    be paid the sum of One Hundred Dol-
      lars   (&loo) per month for each year.                 To each
      widow who is now drawing a pension,                or whose appli-
      cation    may hereafter         be approved,     shall be paid
-




    Honorable    Robert     S. Calvert,       page   3   W-160)


          the sum of One Hundred Dollars             ($100) per month
          for each year;        provided     that any widow who has
          been granted        a pension,     and who is thereafter
          admitted      as an inmate of -the Confederate         Home of
          this   State,     shall   thereafter    be paid the sum of
          Twenty-five       Dollars    ($25) per month, so long as
           she shall     remain an inmate of such home.            All
          pensions      shall   begin on the first       day of the cal-
           endar month following          the approval    of the appli-
          cat ion.”
              Therefore,  at the time of the enactment     of Horse RI11
    No. 149 of the 54th Legislature     the payment to the pensioner
    involved in your request   was limited   to $200.00 per month.
                  Section    44,    Article    III   of the    Constitution       of Texas
    provides:
                   “The Legislature          shall    provide     by law for the
           compensation         of all officers,         servants,       agents    and
           public      contractors,       not provided        for in this Con-
           stitution,        but shall     not grant extra          compensation
           to any officer,          agent,    servant,      or public       contrac-
           tors,     after    such public       service     shall     have been
           performed        or contract      entered     into,     for the perform-
           ance of the same; nor arant.                 bv avnrooriation          or
           otherwise,        any amount of money out of the Treasury
           of the State,         to any individual,           on a claim,       real
           or pretended,         when the same shall            not have been pro-
           vided for by pre-existing               law; nor employ any one in
           the name of the State,             unless     authorized       by pre-
           existing       law .”    (Emphasis      added)
                This provision      has been construed       by the courts       of this
    State to mean that the Legislature            cannot appropriate       State
    money to any individual        Vnless     at the very time appropropriation
    is made there    is already     in force some valid       law constituting
    the claim the appropriatiy          is made to pay a legal        and valid      ob-
    ligation   of the State.”        ustin National      Bank v. Sheuvard,        123
Tex. 272, 71 S.W.2d 242 (1934).             See also Fort Worth Cavalrv          Club
             a                   39 83 S.W.2d 660(1935);          State v. Steck
    ~orn~~~? :$b gs :??!62          ‘?ex.Civ.App.     (1951, error    ref.);     Attor-
    ney Gen&al’s     6p;nion    d-96     (1957).
                 Article  6221 was amended by House Bill No. 100 of the
    55th Legislature     which became effective   May 1, 1957.   This amend-
    ment raised    the amount of pension    that may be paid the pensioner
    involved   in your request    to $300.00 per month, but failed   to
                                                                                   -   .




Honorable     Robert   S. Calvert,    page   4   (~-160)


contain     any appropriation  for the increase            payment    of pension
provided     for in House Bill No. 100.

           According   to your request,   the language    quoted above
in House Bill   140 of the 54th Legislature     is contained    in the
General  Appropriation   Bill  for the biennium beginning      September
1, 1957.
              Since Article     6221, as amended by House Bill       100, au-
thorizes    the payment of $300.00 per month to the pensioner             in-
volved in your request,         it is our opinion   that the sum of
$300.00 per month may be paid beginning           September   1, 1957.      You
may continue      to pay him $200.00 per month out of moneys appro-
priated   in House Bill      14.0 of the 54th Legislature     until   Septem-
ber 1, 1957.        The pensioner   will have a claim for $100.00 per
month from May 1, 1957, to Septemberl,            1957, since the pre-
existing    law creates     a claim for the increase      in pension   for this
period   of time.

                                        SUMMARY

             The Comptroller      of Public     Accounts is not au-
      thorized   to issue    a warrant     for the increase       of the
      amount of pension      authorized     to be paid under Arti-
      cle 6221, v.c.s.,      as amended by House Bill           100 of
      the 55th Legislature,        until   September    1, 1957, since
      House Bill    100 did not contain         an appropriation      to
      cover such increase       in pension.       He may,    however,
      continue   to pay the pensioner         the sum of $200.00 per
      month until    September     1, 1957, and the sum of $300.00
      per month thereafter,        and the pensioner       will have a
      claim for the addit ional $100.00 per month for the
      period   of time beginning        May 1, 1957, and ending         kg-
      ust 31, 1957.
                                             Very truly      yours,
                                             WILL WILSON
                                             Attorney General         of Texas




JR: jlrwb
.   -




        Honorable   Robert   S. Calvert,   page   5   (~-160)


        APPROVED:
        OPINION COMMITTEE:

        J. C. Davis, Jr.,~.Chairman
        C. K. Richards
        Leonard Passmore